Citation Nr: 1205747	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  11-21 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on the need of the Veteran for regular aid and attendance or by being housebound.

2.  Entitlement to SMC based on the need of the Veteran's spouse for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from October 1942 to January 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service-connected for a left knee condition, rated 40 percent disabled; residuals of a right knee injury, rated 40 percent disabled; a lumbar spine disability with mild spondylosis, rated 20 percent disabled; a right hip condition, rated 10 percent disabled; and a left hip condition, rated 10 percent disabled.  The combined evaluation is 80 percent, and the Veteran was awarded a total disability rating due to unemployability based upon service-connected disabilities, effective June 3, 2002. 

2.  The Veteran does not have anatomical loss, or loss of use, of both feet, or of one hand and one foot, or blindness in both eyes with visual acuity of 5/200 or less, as a result of service-connected disabilities; nor is he permanently bedridden, or so helpless as to be in need of regular aid and attendance of another person as a result of service-connected disabilities; moreover, he does not have a single service-connected disability rated as 100 percent disabling, and he is not permanently housebound by reason of service-connected disabilities.

3.  The Veteran's spouse is not blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; is not a patient in a nursing home because of mental or physical incapacity; and does not have a factual need for aid and attendance demonstrated by an inability to care for most of her daily personal needs or protect herself from the hazards and dangers of her daily environment.


CONCLUSIONS OF LAW

1.  The criteria for SMC based on aid and attendance or housebound status of the Veteran have not been met.  38 C.F.R. §§ 1114(l) and (s) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.350, 3.352 (2011).

2.  The criteria for SMC based on the Veteran's spouse's need for regular aid and attendance have not been met.  38 U.S.C.A. §§ 1115, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.350, 3.351, 3.352 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, such VCAA-compliant notice was provided to the Veteran in June and August 2010 letters, which were issued prior to the initial adjudication of his claims in October 2010.

Next, VA has a duty to assist the appellant in the development of the claims.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  The RO has obtained all available private and VA treatment records identified by the Veteran.  He was also afforded an examination to address his claim of entitlement to SMC for housebound or the need for aid and attendance in May 2010.  The Veteran submitted a medical statement with regard to his wife's condition in October 2010.  The Board finds that both of these reports are adequate with regard to the claims at issue, since they involved examination of the Veteran and his spouse and a statement of the criteria used to assess entitlement to the benefits sought.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the appellant's written statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Analysis

Veteran

Under 38 U.S.C.A. § 1114(l), special monthly compensation is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 U.S.C.A. § 3 .350(b).  Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: 

(1) the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; 

(2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; 

(3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; 

(4) inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

It is not required that all the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC based on need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

Under 38 U.S.C.A. § 1114(s), compensation is payable if the Veteran has a single service-connected disability rated as 100 percent and -

(1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or 

(2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C. 1114(s); 38 C.F.R. § 3.350(i)(2).

Review of the record reflects that service connection has been established for a left knee condition, rated 40 percent disabled; residuals of a right knee injury, rated 40 percent disabled; a lumbar spine disability with mild spondylosis, rated 20 percent disabled; a right hip condition, rated 10 percent disabled; and a left hip condition, rated 10 percent disabled.  The Veteran's combined evaluation is 80 percent, and he was awarded a total disability rating based upon individual unemployability due to service-connected disability, effective June 3, 2002.

The medical evidence of record establishes that the Veteran has been treated since 2010 for back and leg pain.  He received a number of injections for this pain in 2010.   

In May 2010, the Veteran underwent VA examination.  His diagnoses were severe degenerative joint disease of the lumbar spine and hypertension.  These disabilities restricted his ability to bend, lift, and walk or stand for a prolonged period of time.  He was able to feed himself and prepare his own meals.  He needed assistance in bathing and tending to hygiene.  He was not legally blind and did not require nursing home care.  His medication management consisted of analgesics.  He was able to manage his finances.  His posture and appearance were generally good.  He had minimal restriction of the upper extremities, with some weakness and loss of strength.  He had generalized weakness of the legs due to severe pain in his back.  He had limited flexion of his spine and could not reach to tie his shoes.  The Veteran's main problem was with limited mobility and strength, not cognition.  He left his home for clinic visits and church.  He used an assistive device for ambulation and was able to travel one block.

In an August 2010 written statement, the Veteran indicated that he could walk inside the house for a few minutes.

In an October 2010 written statement, the Veteran indicated that he could still get food and groceries.

Based on the evidence presented, the Board finds that SMC based on aid and attendance of the Veteran is not warranted.  In this regard, the Board notes that the appellant has numerous service-connected disabilities.  The evidence demonstrates that the appellant's service connected disabilities do not cause him to be housebound or in need of aid and attendance.  As recently as October 2010, the Veteran indicated that he was able to go shopping for food and groceries.  He has not submitted any evidence since that time to show otherwise.  There is one notation in his VA examination indicating that he needed assistance in bathing and tending to other hygiene needs.  However, when asked, the examiner provided no explanation, and an inability to attend to his hygiene has never been contended by the Veteran.  In all of his statements, the Veteran has asserted that he is able to ambulate to some extent, but he needed help to care for his wife and help them stay in their house as long as possible.  He has not specifically asserted that he is unable to attend to his own needs or that he meets any of the criteria associated with an award of aid and attendance.  Therefore, the Board finds that the evidence preponderates against a finding that the appellant's service-connected disabilities cause him to be so helpless as to require regular aid and attendance of another person.  There is nothing in the record which establishes that the appellant needs aid and attendance due to his service connected disabilities.  As such, the Board concludes that aid and attendance benefits are not warranted. 

Regarding SMC based on housebound status, the Board notes that the appellant does not have a single disability rated at 100 percent; therefore, he does not meet the requirements for SMC under 38 U.S.C.A. § 1114(s).

In sum, the evidence does not support a grant of SMC based on aid and attendance or housebound status.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Spouse

The Veteran contends that aid and attendance benefits are warranted for his spouse.

Special monthly compensation is warranted when the Veteran's spouse is in need of aid and attendance.  The need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  The spouse will be considered in need of regular aid and attendance if she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or, (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).  The criteria used to determine whether there is a factual need for aid and attendance are the same as set forth above with regard to the Veteran.  See 38 C.F.R. § 3.352(a).

A July 2009 private report shows that the Veteran's wife reported that she had no visual acuity in the right eye and could only see shadows.  The left eye was ok.  

An August 2010 letter from a private physician shows that the Veteran's wife's visual acuity was finger counting in the right eye and 20/40 in the left eye.  The impression was dry macular degeneration, bilaterally, and preretinal membrane of the right eye.

An October 2010 medical statement shows that the Veteran's wife could no longer drive.  She could dress and use the lavatory without assistance.  She could not ascend and descend stairs.  She could feed herself and was mentally competent.  She was not incontinent and not ambulant.  She had restricted shoulder movement of the right arm and a tremor of both hands and her voice.  She had weak knees, used a cane, and could not walk without assistance.  She could only leave the home with help.

The Board finds that the evidence preponderates against a finding that the Veteran's spouse meets the requirements for aid and attendance.  The evidence of record indicates that she has 20/40 vision in at least one eye.  There is no evidence that concentric contraction of her visual field was to 5 degrees or less.  The Veteran's wife had reported to her provider in July 2009 that vision in her left eye was "ok."  There is no evidence showing she lives in a nursing home due to a mental or physical incapacity or that she is bedridden.  In fact, the evidence of record establishes that she is able to dress herself and use the lavatory without assistance.  She also could feed herself and was mentally competent.  She was unable to ambulate by herself or climb stairs.  

As such, the evidence shows that the Veteran's spouse is able to dress and undress herself and to keep herself ordinarily clean and presentable.  She does not have frequent need of adjustment of any special prosthetic or orthopedic appliances that cannot be done without aid, and she is able to feed herself and attend to the wants of nature.  Furthermore, there is no incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in her daily environment.  Instead, she has been shown to be unable to ambulate or climb stairs unassisted.  This is not a basis for a finding that aid and attendance is needed and is, therefore, not a basis for a grant of this benefit.  As such, entitlement to aid and attendance benefits for the Veteran's spouse must be denied.

In sum, the evidence does not support a grant of aid and attendance for the Veteran's spouse.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-56.


ORDER

Entitlement to SMC based on the need for regular aid and attendance and/or housebound status is denied.

Entitlement to SMC based on the need of the Veteran's spouse for regular aid and attendance is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


